Citation Nr: 0934025	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  04-42 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for a stomach disability, to include a duodenal 
ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to 
March 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located Reno, Nevada that continued an evaluation of 10 
percent disabling for a stomach disability, to include a 
duodenal ulcer.  In March 2004, jurisdiction over the 
Veteran's claim was transferred to the RO located in St. 
Petersburg, Florida.

The Veteran requested a Travel Board hearing, which was held 
in June 2007 in St. Petersburg, Florida, a transcript of 
which has been associated with the claims file.


FINDING OF FACT

The Veteran's service-connected stomach disability, to 
include a duodenal ulcer, is manifested by symptoms of 
abdominal pain, belching, gastroesophageal reflux, nausea, 
vomiting, and diarrhea.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent disabling for a 
stomach disability, to include a duodenal ulcer, have been 
met, but no more.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.110, 4.114 (Diagnostic Code 7305) 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for an evaluation in 
excess of 10 percent disabling for a service-connected 
stomach disability, to include a duodenal ulcer, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.326(a) 
(2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 and 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA is required to (1) inform a claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, (2) which the VA will seek to obtain, 
(3) which the claimant is expected to provide, and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The Board notes, 
however, that the requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (revising 38 
C.F.R. § 3.159(b) to eliminate fourth element of the notice 
requirement of Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this requirement is harmless.

Further, in Dingess v. Nicholson, the Court held that, upon 
receipt of a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide 
the claimant with notice of what evidence not previously 
provided will help substantiate the claim.  Dingess, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a) (West Supp. 
2009); 38 C.F.R. § 3.159(b) (2008).  Specifically, VA must 
notify the claimant of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  In this case, the Veteran's 
stomach disability, to include a duodenal ulcer, was already 
service-connected.  Nevertheless, a November 2007 VCAA letter 
included the requisite notice regarding disability ratings 
and effective dates.  See Dingess, 19 Vet. App. at 488-489.  
After the November 2007 letter was sent to the Veteran, 
almost two years passed before his claim was readjudicated by 
way of a July 2009 Supplemental Statement of the Case (SSOC), 
during which time the Veteran had the opportunity to submit 
additional evidence in support of his claim.

With regard to the first element of the Pelegrini II duty to 
notify, in the case of an increased compensation claim, the 
Court recently held in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), that a section 5103(a) complaint notice must meet 
the following four-part test:

(1) That the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide or ask the 
Secretary to obtain medical or lay evidence demonstrating 
a worsening or increase in severity of the disability as 
well as evidence of the effect that worsening has on the 
claimant's employment and daily life;

(2) If the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant;

(3) The claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the 
nature of the symptoms of the condition for which 
disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life;

(4) The notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.

Failure to provide the above Vazquez-Flores notice prior to 
adjudication is presumed to create prejudicial error.  The 
Secretary has the burden to show that this error was not 
prejudicial to a veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  See Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The above list is non-
exclusive, and in order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The Board finds that an April 2004 VCAA letter satisfied the 
first element of Vazquez-Flores because it notified the 
Veteran that in order to substantiate his claim, he should 
provide evidence showing that his service-connected duodenal 
ulcer had increased in severity.

With regard to the second element of Vazquez-Flores, the 
Board finds that although the April 2004 and November 2007 
VCAA notice letters did not provide notice of the specific 
diagnostic code applicable to the Veteran's disability, the 
Veteran was provided with the Diagnostic code 7305 criteria 
by way of an October 2004 Statement of the Case (SOC), and 
the Veteran had six months thereafter to submit additional 
evidence before his claim was readjudicated in January 2005, 
and then another four years before his claim was 
readjudicated again in July 2009, such that any error in the 
timing of the letter was non-prejudicial.

A November 2007 VCAA letter satisfied the third and fourth 
elements of Vazquez-Flores element by requesting evidence of 
the impact of the Veteran's stomach disability and symptoms 
on his employment, such as a statement from his employer 
regarding his job performance and any lost time, and evidence 
of the impact on his daily life, such as statements from 
people who have witnessed how his symptoms affected him.  The 
Board acknowledges that while the November 2007 VCAA letter 
requested statements from witnesses regarding the Veteran's 
symptoms, it did not explicitly refer to evidence of the 
Veteran's "daily life" per se.  Nevertheless, the Board 
finds such to be harmless error, as the Veteran described the 
effect that his stomach disability had on his employment and 
daily life at the June 2007 Board hearing, in detail, and the 
May 2009 VA examination report reflects that he was 
questioned with regard to such.

With regard to the elements (2) and (3) of the Pelegrini II 
duty to notify, the Veteran was notified in the April 2004 
and November 2007 VCAA letters regarding the types of 
evidence that VA would seek to obtain and which the Veteran 
was expected to provide.  Thus, the Board finds that elements 
(2) and (3) of the duty to notify under Pelegrini II have 
been satisfied.

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
medical records, and private treatment records are all in the 
file. The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to his claim.

With respect to increased rating claims, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of a 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2008).  

Recently, in May 2009, the RO provided the Veteran with an 
examination for his a stomach disability, to include a 
duodenal ulcer disability.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected a stomach 
disability, to include a duodenal ulcer since he was last 
examined in May 2009.  See 38 C.F.R. § 3.327(a) (2008).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  VAOPGCPREC 11-95.  

The Board finds the May 2009 VA examination report, as well 
as the previous February 2003 VA examination report, to be 
thorough and consistent with contemporaneous VA treatment 
records.  The examination reports include the clinical 
findings necessary to rate the Veteran's stomach disability 
under the applicable rating criteria, and they include 
information about the impact of the Veteran's stomach 
disability on his employment and daily life.  The Board finds 
that the examination reports in this case are adequate upon 
which to base a decision with regard to this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports a 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of a veteran.  
38 C.F.R. § 4.3 (2008).

A veteran's entire history is reviewed when making a 
disability determination.  38 C.F.R. § 4.1 (2008).  But where 
service connection has already been established and an 
increase in the disability rating is in issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such 
cases, when the factual findings show distinct time periods 
during which a claimant exhibits symptoms of the disability 
in issue and such symptoms warrant different evaluations, 
staged evaluations may also be assigned.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The provisions of 38 C.F.R. § 4.113 state that there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized mainly by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instructions under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  Ratings under Diagnostic 
Codes 7301 through 7329, inclusive, 7331, 7342, and 7345 to 
7348 will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 
4.114 (2008). 

Under Diagnostic Code 7305, a "mild" duodenal ulcer, 
warranting a 10 percent disability rating, involves recurring 
symptoms once or twice a year.  38 C.F.R. § 4.114, DC 7305 
(2008).  A "moderate" duodenal ulcer, warranting a 20 
percent disability rating, involves  continuous moderate 
manifestations, or episodes of "severe" symptoms (described 
below) two or three times a year averaging 10 days in 
duration.  A "moderately severe" duodenal ulcer, warranting 
a 40 percent disability rating, involves impairment of health 
manifested by anemia and weight loss, or incapacitating 
episodes four or more times a year averaging 10 days or more 
in duration.  A "severe" a duodenal ulcer, warranting a 60 
percent disability rating, involves pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis (bloody vomiting) or melena (rectal 
bleeding), with manifestations of anemia and weight loss 
productive of definite impairment of health.  See 38 C.F.R. 
§ 4.114 (2008).

The Board observes that the terms "mild," "moderate," and 
"severe" are not defined in 38 C.F.R. § 4.114.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2008).  It should also be noted 
that use of descriptive terminology such as "moderate" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  
Rather, all evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2008).

The Veteran's stomach disability, to include a duodenal 
ulcer, is currently assigned a 10 percent disability rating.  
The Veteran seeks an increased evaluation.

A September 2002 private treatment record reflects that the 
Veteran complained of "gas," "heartburn," nausea, 
vomiting, constipation, blood in stools, and insomnia with 
resultant sleepiness in the daytime.  He was diagnosed by the 
private physician with chronic gastroesophageal reflux 
disease, and Nexium was prescribed.  A follow-up appointment 
was scheduled in one month.  The October 2002 follow-up 
private treatment record prepared at the same private 
facility but by a different physician reflects that the 
Veteran's symptoms had improved.  The treatment record 
reflects that the Veteran reported continued symptoms of 
intermittent "heartburn" and abdominal discomfort, but no 
nausea, vomiting, or diarrhea.

A February 2003 VA examination report reflects that the 
Veteran reported experiencing symptoms of colic, distention, 
and nausea three to four times a week, loose, liquid stool 
twice per week, and gastroesophageal reflux and vomiting once 
per week.  The Veteran reported 95 to 99 percent relief from 
his symptoms by using Nexium.  The Veteran denied symptoms of 
hematemesis (bloody vomiting) and melena (rectal bleeding).  
The VA examiner noted that the Veteran's weight was stable at 
213 pounds and there were no signs of anemia.  The VA 
examiner's report reflects diagnoses of a chronic duodenal 
ulcer with moderate proximal duodenitis and mild 
gastroesophageal reflux disorder.

A more recent May 2009 VA examination report, prepared by a 
different VA examiner, reflects that the Veteran reported 
experiencing more frequent, daily symptoms of abdominal pain, 
belching, gastroesophageal reflux, and diarrhea.  He also 
reported experiencing vomiting "coffee brown material" once 
per week and occasional black stools.  The examination report 
reflects that the Veteran weighed 208 pounds with no signs of 
significant weight loss or anemia, and that the examiner 
found that the Veteran's duodenal ulcer did not to have any 
affect on the Veteran's employment or daily life.

VA medical center (VAMC) treatment records dated between 
January 2004 and June 2007 reflect ongoing treatment for 
gastroesophageal reflux disease and the records note a 
history of a duodenal ulcer, although they indicate that the 
ulcer became unremarkable.  

The Board also acknowledges several lay statements made by 
the Veteran at the June 2007 Board hearing.  Similar to the 
symptoms noted in the May 2009 VA examination report, the 
Veteran reported experiencing daily symptoms of abdominal 
pain, bloating, belching, gastroesophageal reflux, gas, and 
diarrhea.  See Hearing Transcript, June 2007 at 5, 16-19, and 
25.  The Veteran stated at the hearing that his 
gastroesophageal reflux involved frequent belching with 
regurgitation of fluid five to six times per day, with 
resultant bad breath, particularly during the night while 
laying in bed, which in turn caused symptoms of insomnia 
through the night and moodiness from lack of sleep during the 
day.  See id. at 18-20.  He also stated that his diarrhea 
involved fecal incontinence multiple times per day.  See id. 
at 24-30.  He also reported experiencing depressed feelings 
due to the affect of the above symptoms on the quality of his 
life, particularly with regard to the affect on his intimacy 
with his wife.  See id. at 5-6.  The Board finds that, in 
this case, the Veteran is competent to report the above 
symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 
(2002).  Thus, the Board finds that his lay reports of 
symptomatology are entitled to some probative weight.

In light of the above medical evidence of record and lay 
testimony of the Veteran at the Board hearing regarding the 
Veteran's symptomatology, the Board concludes that the 
symptoms of the Veteran's stomach disability more closely 
approximate an evaluation of 20 percent disabling under 
Diagnostic Code 7305, but no more.

As noted above, a higher, "moderately severe" rating for a 
duodenal ulcer involves impairment of health manifested by 
anemia and weight loss, or incapacitating episodes four or 
more times a year averaging 10 days or more in duration.  The 
Board has considered the Veteran's reports of increasingly 
frequent symptoms, to the point that they occur daily.  There 
is no evidence of record, however, not even the Veteran's own 
statements, that he been incapacitated for any period of time 
or that the Veteran has experienced weight loss or anemia.  
The February 2003 and May 2009 VA examination reports reflect 
that symptoms of weight loss and anemia were not present.  
The February 2009 VA examination report reflects that the 
Veteran's weight was 208 pounds.  Absent evidence of weight 
loss, anemia, or incapacitating episodes, the criteria for a 
higher disability rating under Diagnostic Code 7305 is not 
warranted.

The Board has considered the possibility of assigning an 
alternative higher disability rating under Diagnostic Code 
7346, which addresses many of the symptoms and manifestations 
reported by the Veteran in this case.  Under DC 7346, pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia or other symptom combinations productive of 
severe impairment of heath warrant a 60 percent rating; 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health warrant a 30 percent rating; and two or more of the 
symptoms for the 30 percent evaluation of less severity 
warrant a 10 percent rating.

However, while the Veteran has consistently reported 
experiencing symptoms such as pain and vomiting, and recent 
evidence of record also suggests that he experiences melena, 
as discussed above, the record does not demonstrate evidence 
of material weight loss at any time during the pendency of 
this appeal.  The Board has considered that the Veteran's 
reported daily symptoms of pain, bloating, diarrhea, and 
gastroesophageal reflux, and that he has reported that these 
symptoms have had an effect on the quality of his life.  
However, the VA examiner took into account his lay 
descriptions of his symptoms, and nevertheless, concluded 
that his service-connected disability did not have any effect 
on his employment or daily life.  While the Veteran is 
competent to describe such symptoms, and the Board finds his 
testimony to be of some probative value, the Board ultimately 
places more probative weight on the findings and conclusions 
of the competent VA health care provider.  Consequently, the 
Board finds that the symptoms and manifestations are not 
productive of considerable impairment of health so as to 
warrant a 30 percent disability rating under Diagnostic Code 
7346.

In rendering this decision, the Board has also considered the 
potential application of other various provisions, including 
38 C.F.R. § 3.321(b)(1), for exceptional cases where 
scheduler evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, for 
the reasons previously discussed, the Board concludes that 
the 20 percent rating assigned herein adequately contemplates 
the Veteran's stomach disability.  The Veteran's stomach 
disability has not necessitated frequent periods of 
hospitalization, has not resulted in marked interference with 
employment, and has not otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the disability.  Although he is in 
receipt of benefits from the Social Security Administration, 
these appear to have been awarded based on impairment 
resulting from a variety of disabilities.  Furthermore, while 
the Veteran has reported that his symptoms have a significant 
effect on his life, as discussed, the most recent VA examiner 
noted that his symptoms would not impact on his employment or 
daily living.  Even accepting based on his lay reports as to 
his symptoms that some occupational impairment is present, it 
must also be noted that the 20 percent rating assigned herein 
is a recognition of some industrial incapacity.  See 
38 U.S.C.A. § 1155; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  However, the Board further finds that the symptoms 
and manifestations appear to be of the type precisely 
contemplated by the applicable rating criteria, and they are 
not shown to be so severe as to result in marked interference 
with employment beyond that contemplated by the rating 
criteria.  Thus, the Board finds that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, the Board finds that the preponderance of 
evidence reflects that the Veteran's stomach disability 
symptoms more closely approximate a disability rating of 20 
percent under Diagnostic Code 7305, but no more.  Assignment 
of staged ratings is not for application.  See Hart, 21 Vet. 
App. at 510.




ORDER

Entitlement to an increased evaluation of 20 percent 
disabling for a stomach disability, to include a duodenal 
ulcer, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


